SUMMARY ORDER
Harmeet Singh petitions for review of the April 2004 decision of the BIA denying his motion to reopen/reconsider. We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34 (citations omitted).
Here the BIA did not abuse its discretion in denying Singh’s motion based on the numerical bars contained in 8 C.F.R. §§ 1003.2(b)(2), (c)(2). This was Singh’s fourth motion to reopen/reconsider, and he made no showing of the “changed country conditions” necessary to get around the numerical bar on motions to reopen. See 8 U.S.C. § 1229a (c)(7)(C)(ii) (2005); 8 C.F.R. § 1003.2(c)(3)(h). The March 2004 *129motion was identical to the three previous motions he submitted to the BIA. We have considered Singh’s remaining arguments and find them to be without merit, especially since the BIA’s April 2004 decision is the only decision under review here.
For the foregoing reasons, the petition for review is DENIED and the mandate shall issue forthwith. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).